Citation Nr: 9931317	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  93-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of acid 
burns of both eyes.

2.  Entitlement to service connection for right shoulder 
dislocation.

3.  Entitlement to a compensable rating for residuals, 
humeral head fracture, right shoulder.

4.  Entitlement to a compensable rating for residuals, nasal 
fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from July 1981 to September 
1991.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating action of March 1992, in which the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for 
residuals of nasal and right shoulder humeral head fractures, 
and assigned a noncompensable rating for each disability; a 
rating action of February 1993, in which the RO denied 
service connection for residuals of acid burns of each eye; 
and a rating action of April 1993, in which the RO denied 
service connection for chronic right shoulder dislocations.  
In August 1995 the Board remanded the case for additional 
development of the medical record.  In rating actions of 
August 1996, December 1996, and November 1998, the RO, inter 
alia, again denied the veteran's claims in the course of 
completing the development requested by the Board.  The case 
has been returned to the Board for further review.

During the development of this case, the RO denied other 
claims raised by the veteran.  Those claims, to include 
certain issues adjudicated by the RO in the November 1998 
rating decision, have not been developed for appellate 
review, and are not before the Board at this time.

A personal hearing was held before the undersigned Member of 
the Board, sitting at the RO in Cleveland, in August 1993.

The issue of entitlement to a compensable rating for 
residuals of a right shoulder humeral head fracture will be 
addressed in the Remand that follows this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.
2.  Any current eye problems manifested by the veteran are 
not shown to be residuals of inservice acid burns of the 
eyes.

3.  Chronic dislocation of the right shoulder was initially 
manifested in service, and is shown currently present.

4.  Nasal fracture residuals are manifested primarily by less 
than 50 percent obstruction of the nasal passage on both 
sides; complete obstruction on one side is not shown.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of acid burns of the 
eyes that were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  Chronic right shoulder dislocation was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  A compensable rating for nasal fracture residuals is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.31, 4.97, Diagnostic Code 6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
With specific regard to his claim for a compensable rating 
for residuals of a fracture of the nose, the question of 
plausibility is satisfied in accordance with the requirements 
set forth by the United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals 
(Court) in Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The veteran, with regard to all of the claims on appeal, has 
not indicated that any pertinent records that have not been 
associated with his claims file, and which have not been 
sought by VA, are available; the Board notes that this case 
has been the subject of extensive evidentiary development.  
The Board accordingly finds that all relevant facts have been 
developed, and that the duty to assist the veteran pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991) has been satisfied.

I.  Service Connection for Residuals of Acid Burns of Both 
Eyes

The veteran contends, essentially, that he currently has a 
bilateral eye disability that is the product of inservice 
acid burns of both eyes, and that service connection for the 
residuals of these acid burns should be awarded.  The Board 
finds that his contentions are not supported by the evidence.

The report of the medical examination conducted in 
conjunction with the veteran's entrance into active service, 
dated in July 1980, shows that his eyes were clinically 
normal other than as for visual acuity and refraction.  A 
service medical record shows that he was accorded treatment 
in April 1982 with complaints of acid burns to both eyes 
following a battery explosion; there were no abrasions on 
either eye.  A service medical record dated the subsequent 
day shows that the veteran indicated that his eyes felt 
"better," and indicates that there were minimal conjunctival 
symptoms.  Service medical records dated thereafter do not 
show treatment for any eye problems that were attributed to 
acid burns, for any problems that were deemed to be the 
residuals of such burns, or for any problems that were in any 
manner attributed to an April 1982 accident.

Likewise, the postservice medical evidence is devoid of 
clinical findings relating any bilateral eye disability to 
acid burns.  The report of a September 1992 VA eye 
examination shows that the veteran's ocular health was found 
to be unremarkable.  An October 1995 VA eye examination 
revealed normal ocular health and normal refractive error.  
In response to the veteran's allegations that he has 
photophobia that is the product of his acid burns, there was 
a finding that there were no signs that photophobia was 
caused by ocular disease.  On the most recent clinical 
evaluation of the veteran's eyes, a February 1996 VA eye 
examination, latent hyperopia creating asthenopia and 
decreased visual acuity, ameliorated by spectacle correction, 
were diagnosed.  The examination did not reveal any eye 
disorder attributable, or otherwise related to, the April 
1982 accident in which the veteran's eyes were burned by 
acid.

In brief, the evidence does not identify any eye problems 
that may be deemed residuals of acid burns.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for such 
residuals.

II.  Service Connection for Right Shoulder Dislocation

The veteran contends, in essence, that service connection 
should be granted for a disability characterized as chronic 
right shoulder dislocation.  

The veteran's service medical records are devoid of any 
reference to a right shoulder disability until September 
1989, at which time he was accorded treatment for a right 
shoulder dislocation.  A chip fracture of the right humeral 
head was found.  Records dated in June 1990 show that he was 
again treated for a right shoulder dislocation.

Medical records compiled subsequent to the veteran's 
separation from service show that a recurrent right shoulder 
problem manifested by subluxation was identified.  A VA 
treatment record dated in January 1993 indicates diagnostic 
impressions to include recurrent right shoulder dislocation.  
While the reports of a July 1995 VA examination and a March 
1996 private examination note findings of recurrent right 
humeral subluxation by history, and on August 1996 VA joints 
examination the assessments included dislocation of the right 
shoulder with essentially unremarkable right shoulder 
examination, it is noteworthy that the most recent clinical 
examination of the veteran's right shoulder, in May 1998, 
produced impressions that included chronic right shoulder 
subluxation.

The Board acknowledges that the record remains somewhat 
uncertain regarding whether the veteran has chronic right 
shoulder dislocations.  However, the Board finds that the 
evidence in this matter is in equipoise, and that, with 
application of benefit of the doubt provisions set forth at 
38 U.S.C.A. § 5107(b) (West 1991), service connection for 
chronic right shoulder dislocation is warranted.

III.  A Compensable Rating for Nasal Fracture Residuals

Service connection for nasal fracture residuals was granted 
by the Cleveland RO in a March 1992 rating decision based on 
evidence that included the veteran's service medical records 
and the report of a December 1991 VA examination.  Service 
medical records showed that the veteran had been in a fight 
in which he incurred a nasal septal fracture.  A 
noncompensable rating was assigned, and has been in effect 
since September 26, 1991, the day following the date of his 
separation from service.

The veteran contends that his nasal fracture residuals are of 
such severity as to warrant a compensable rating.  The Board 
finds that his contentions are not supported by the evidence.

The severity of a service-connected disorder is ascertained 
by application of diagnostic criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Here the veteran's nasal fracture residuals are 
rated, by analogy, under the diagnostic criteria set forth in 
Diagnostic Code 6502 of the Schedule.  Deviation of the nasal 
septum warrants a 10 percent rating when there is 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side.  The current noncompensable 
evaluation contemplates symptoms of lesser severity. see 
38 C.F.R. § 4.31 (1999).

The Board finds that the criteria for a 10 percent rating for 
nasal fracture residuals are not met.  The report of the most 
recent clinical evaluation of the veteran's nose, a March 
1996 VA examination, indicates that, while there is septal 
deviation, it is "moderate to rather obstructing, mostly on 
the right side."  In addition, it was noted that, while he 
had an obstruction when his breathing was labored or rapid, 
or when there was quick air intake, this obstruction was 
described as "rather important on the right side" (emphasis 
added); the report does not indicate that this obstruction 
was manifested to any significant degree on the left side.  
While this report indicates that there is right side 
obstruction, it does not show that such obstruction is 
complete, as required by the diagnostic criteria for a 
compensable rating.  To the contrary, the report describes 
the obstruction on the right side as only "rather important" 
and "moderate to rather obstructing."  It must also be noted 
that the medical evidence does not include any other clinical 
examination dated subsequent to March 1996 that would 
indicate either that right side nasal obstruction is more 
severe than indicated at that time, or that there is 
obstruction of both sides to the degree that there is 50 
percent obstruction.  Consequently, a 10 percent rating is 
not warranted.  38 C.F.R. § 4.31.  

In addition, a March 1996 VA examination showed that the 
veteran's nasal fracture caused only minimal cosmetic defect.  
Hence, Board finds that analogous rating under other 
diagnostic criteria, such as Diagnostic Code 7800 which 
pertains to disfiguring scars, is not appropriate.

The Board finds that the veteran's service-connected nasal 
fracture residuals have not been productive of the degree of 
impairment needed for a compensable rating at any time during 
the appellate period.  See Fenderson, supra.  The 
preponderance of the evidence is against his claim for an 
increased rating for this disability.


ORDER

Service connection for residuals of acid burns of both eyes 
is denied.  Service connection for chronic right shoulder 
dislocation is granted.  A compensable rating for residuals 
of a nasal fracture is denied.




REMAND

Appellate review of the veteran's claim for a compensable 
rating for residuals of a fracture of the right shoulder 
humeral head must be deferred as a result of the Board's 
decision above granting service connection for right shoulder 
dislocation.  Due process considerations mandate that the RO 
be given the opportunity to initially rate the now expanded 
service connected right shoulder disability.  

This case is accordingly REMANDED for the following:

1.  The RO should arrange for a VA 
orthopedic examination to ascertain the 
severity of the veteran's right shoulder 
dislocation and right shoulder humeral 
head fracture residuals.  All tests 
indicated should be conducted, and all 
findings, and the reasons and bases 
therefor, should be set forth in a 
legible and logical manner on the 
examination report.  The RO is to ensure 
that the veteran's claims folder is made 
available to the examiner for review 
prior to the examination.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
showing good cause may result in adverse 
action with regard to his claim, 
including possible denial thereof.  The 
RO should also advise him that he has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should then review the 
evidence, and assign a rating for the 
service connected right shoulder 
disability.

3.  If this claim remains denied, to the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  The case should then be 
returned to the Board for further review, 
as warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure satisfaction of due process concerns.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

